Citation Nr: 0211176	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated disc of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1993.

This matter arises from an October 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Los Angeles California.  The RO granted entitlement to an 
increased evaluation of  40 percent for herniated disc of 
lumbar spine effective March 16, 1998, the date of receipt of 
the claim for increased compensation benefits.  

In August 2000, the Board of Veterans' Appeals (Board) 
remanded this matter to the RO for further development and 
adjudicative action.  

In June 2001 the RO most recently affirmed the determination 
previously entered.

This matter is now returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's lumbar spine symptoms are consistent with 
pronounced intervertebral disc syndrome and manifested by 
persistent symptoms that are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and with neurological findings appropriate to the site 
of the diseased disc.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
herniated disc of lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
January 1993, the veteran  injured his back lifting a box 
weighing about 40 pounds.  A computerized axial tomographic 
(CAT) scan from February 1993 revealed narrowing of the 
spinal canal at L4-5, with a left herniated nucleus pulposus 
(HNP).  

A June 1993 VA examination report revealed complaints of low 
back pain that radiated down the posterior left extremity all 
the way to the first and second toe.  The veteran claimed he 
could not lift or work out.  Examination of his spine showed 
no scoliosis of the spine.  Range of motion was 55 degrees of 
flexion, "normal" extension, 30 degrees of right lateral 
flexion with pain, "normal" left lateral flexion, and 
rotation to the left and right were normal.  Anterior flexion 
was noted to show marked limitation.  Knee jerks were 1+ 
right patellar and 2+ left patellar.  Ankle jerks were 1+ 
right and 1+ left.  Sensory examination was normal in both 
lower extremities.  The diagnosis rendered was history of HNP 
L4-5 with some narrowing of spinal canal.  

In July 1993 the RO granted entitlement to service connection 
for HNP of the lumbar spine with assignment of a 20 percent 
evaluation.  

An August 1995 VA examination report revealed complaints that 
the veteran's back had gotten worse since his 1993 
examination.  He described increased episodes of leg pain 
that were more severe and he had more trouble with lifting, 
stooping or bending than ever before.  He was said to have 
not been recommended for surgery.  He took Motrin and 
Methocarbamol for pain.  Examination of his spine showed 
range of motion of 90 degrees flexion, 30 degrees extension, 
30 degrees right flexion, 30 degrees left flexion; 30 degrees 
right rotation and 30 degrees left rotation.  Deep tendon 
reflexes were 1+ right patellar and 1+ left patellar.  

Neurological examination, including motor and sensory 
examination was normal.  The diagnosis was lumbosacral 
strain/sprain, chronic, relapsing and recurring; X-ray exam 
within normal limits and left sided sciatica. 

VA treatment records obtained from Long Beach VAMC include a 
November 1993 lumbosacral X-ray report with normal findings.  
The veteran was seen in May 1995 with back pain described as 
sharp and radiating down the left leg to the toes.  He denied 
incontinence or weakness.  He had right paraspinal 
tenderness.  His flexion was 90 degrees and extension was 195 
degrees.  There was decreased pinprick of the right leg 
noted.  Otherwise, the veteran was documented as a "no 
show" for all scheduled appointments at the Long Beach VA 
medical center (VAMC) in 1995.  In November 1996 he presented 
seeking a referral to ortho for low back pain, but indicated 
he wanted to go at a later date.  In May 1997 he attempted to 
undergo an electromyographic (EMG) study, but the study was 
not done due to his inability to tolerate the needle 
insertion.  A bilateral tibial H-reflex done the same time 
was without evidence of S1 radiculopathy.  The rest of the 
treatment records through 1998 addressed problems other than 
his lumbar spine.  

On March 16, 1998 the veteran filed his claim for an 
increased rating for his lumbar spine disability.  

A September 1998 QTC examination report reflects complaints 
of the veteran's back disability having increased in severity 
over the years.  He gave a history of using physical therapy, 
exercise, painkillers, muscle relaxants and corticosteroid 
injections to improve his pain.  He indicated that his 
condition had not responded to treatments since 1996.  He 
alleged that his back disability affected his ability to 
work, in that he had to quit his job as a gymnastics coach 
and described himself as no longer functioning in society.  
He stated that surgery had been discussed with him at times, 
but that it was not recommended by the VA physicians.  

Regarding the HNP, he stated that the low back suffered the 
most, but that sometimes the pain radiated down his left 
lateral thigh and calf area.  He complained of pain, 
weakness, easy fatigability, lack of endurance and stiffness.  

He described the pain as constant in his low back and that 
flare ups cause the pain to radiate to the left leg and 
sometimes to the right leg.  He also said that his left leg 
was numb on the lateral aspect.  He complained of limited 
range of motion and of pain exacerbated by standing and 
walking.  He said there were times he could not drive because 
of left leg numbness and also indicated that he had had foot 
drop at times due to his condition, which sometimes caused 
him to fall.  Regarding flare-ups, he indicated that these 
happened on a daily basis and could last from minutes to 
hours.  Alleviation was brought about by lying down and 
taking pain medicines.  He said that he was unable to perform 
any activities of daily living during flare-ups.  He 
indicated medicines were not much help.  He stated that he 
needed assistance dressing himself and was unable to vacuum 
or push a lawnmower.  He described trouble walking and taking 
out the trash.  He also could not climb stairs or do 
gardening.  He stated that his activities were further 
limited by his left leg numbness and weakness. 

Examination of his spine in the September 1998 QTC 
examination report showed normal configuration, except for 
loss of cervical lordosis with paraspinal spasm from T12 to 
S2 levels on both sides.  There was a focal area of 
tenderness over the spinal processes of L4-5 and S1 and 
paraspinal area immediately adjacent to  L4-5 intervertebral 
disc area on the left side.  The musculature was otherwise 
normal although tense to the touch.  Range of motion was with 
pain; 30 degrees flexion, 10 degrees extension, 10 degrees 
right flexion, 5 degrees left flexion.  There was no other 
limiting factors besides pain in the range of motion.  Motor 
function of the lower extremities was normal as was the 
examination of the knees, hips and ankles.  Reflexes were 
reduced at 1+ in the knees and ankles throughout, but 
bilaterally equal.  Sensory examination was normal in both 
lower extremities.  Straight leg raising was positive at 30 
degrees right and 30 degrees left in the recumbent position.  
There was no generalized weakness or wasting or atrophy 
shown.  

The lumbar spine X-rays were interpreted as showing rotary 
scoliosis and hyperlordosis, mild narrowing of L5-S1 and 
diffuse osteopenia.  The diagnosis reflected in the September 
1998 QTC examination was HNP.  

The examiner opined that the veteran's back condition 
rendered him unable to continue in his usual occupation as a 
gymnastics coach due to his inability to do certain tasks 
such as lifting gymnasts.  His daily activities were 
adversely affected as well, in that he spent most of the day 
living a sedentary lifestyle because of frequent 
exacerbations of pain down the left side.  He was said to 
have signs of nerve root impingement on the left, as attested 
by the positive straight leg raising and the diminished L4-L5 
peripheral nerve scotomal testing.  

Additional treatment records from the Long Beach VAMC were 
obtained.  These include a December 1998 disability slip 
signed by a physician stating that the veteran was disabled 
until June 1999.  A June 1999 treatment record reflects 
findings of diminished light touch lateral left leg, with 
mild diffuse lumbar spine tenderness with paravertebral 
spasm.  Strength was probably intact in both lower 
extremities although efforts to check this increased the back 
pain.  The assessment in June 1999 was chronic low back pain, 
progressively severe with probable chronic left lower 
extremity radiculopathy.  Another June 1999 treatment note 
revealed the veteran's complaints that the low back pain 
often kept the veteran awake at night, and that the symptoms 
were worsened by moving his legs.  His sense of numbness in 
the left leg and perhaps mild weakness persisted.  He 
underwent physical therapy in June and July 1999.  

Treatment records from January 2000 reflect that the veteran 
was treated for depression secondary to chronic back pain.  
He was noted to have tried physical therapy, pain clinics and 
a TENS unit which was not effective.  He was now taking 
medication that included pain medicine and muscle relaxer.  
He was said to be unable to work full time because of his 
pain, but did own an import/export business where he worked a 
couple days per week.  Another January 2000 treatment note 
reflects lumbar spine findings such as tenderness, spasm and 
diminished left leg sensation that were the same as those 
reported in June 1999, with deep tendon reflexes of both legs 
1+ and identical.  The assessment in January 2000 was slow 
progression of chronic low back pain, now poorly controlled 
and chronic left lower extremity radicular symptoms.  

In May 2000, the veteran was said to persist with rather 
severe and constant low back pain, although with some 
moderate benefit from Vicodin without evident side effects.  
He had persistent and roughly stable symptoms of numbness and 
stinging pain radiating down the back of the left leg.  He 
was to begin physical therapy soon.  Again, in May 2000 the 
findings of tenderness, spasm and diminished left leg 
sensation were the same as those shown in May 1999 and 
January 2000.  In an August 2000, follow up, he was noted to 
have started physical therapy two weeks before with no 
significant change in pain levels.  He was said to have tried 
epidurals that resulted in left leg weakness.  

He persisted with low back pain radiating down the leg.  He 
declined to undergo further invasive procedures such as 
epidurals or surgery.  He was limited to part time work as a 
gymnastics instructor due to back pain.  Physical examination 
in August 2000 revealed positive tenderness over the left and 
right paraspinal area and increasing pain with flexion.  
Manual muscle test yielded 5/5 of the right leg, but the left 
hip and left knee flexor could not be tested due to pain.  
Sensory was decreased to pinprick over the left L4-5 area and 
proprioception on the right.  Sitting straight leg raise was 
positive.  He was reassessed as having a herniated L4-5 disc 
with left sided weakness and decreased sensation.  He was to 
continue physical therapy.  

In September 2000, physical examination revealed diffuse 
tenderness over left and right paraspinal muscles, with 
increasing pain on flexion or hyperextension.  He had 
positive facet signs bilaterally.  Manual muscle tests 
findings and decreased sensory findings were the same as 
those in August 2000.  Sitting straight leg raising was 
positive at 60 to 70 degrees on the left.  Plans were to 
continue physical therapy and add a TENS unit to stimulate 
the deep paraspinal muscles.  

The March 2001 VA QTC examination reveals continued 
complaints of low back pain with pain radiating to the level 
of the foot as well as numbness in the foot.  The veteran 
complained of weakness in the left leg and was unable to walk 
on stairs.  

He complained of falling secondary to poor coordination and 
said he lost 30 pounds due to being unable to work out due to 
his condition.  He indicated that the left calf was smaller 
than the right.  He was noted to be working about 40 to 50 
percent of the time as a gymnastics coach.  A records review 
noted various radiographic findings, including a herniated 
disc shown in March 1993 and again in September 1998.  The 
veteran showed questionable stiffness of the left leg on 
walking.  He could toe walk but refused to heel walk.  

On physical examination, there was no evidence of splinting 
or spasm and evidence of tenderness on palpation.  There was 
no deformity, swelling, instability of station, disturbance 
of locomotion, interference with sitting, standing or weight 
bearing due to the back condition.  There was voluntary 
limitation of motion of the lumbar spine in flexion.  Range 
of motion on extension, right and left lateral bending was 
limited due to weakness and fatigability at limits of motion.  
No objective findings of pain, lack of endurance and 
incoordination were noted.  Passive motion was not performed 
due to the danger of doing this to the spine.  

Examination of his spine showed normal configuration with 
mild paraspinal tenderness but no spasm.  Range of motion was 
5 degrees flexion, 10 degrees extension, 10 degrees right 
flexion, 10 degrees left flexion; 35 degrees right rotation 
and 35 degrees left rotation.  Motor strength testing was 
determined not to be a valid test, as there were signs of 
poor cooperation with this test.  Deep tendon reflexes were 
1+ right patellar and 1+ left patellar.  Achilles tendon 
reflexes were 2+ right and left.  Sensory examination was 
decreased to light touch in the left foot.  Sitting and 
supine straight leg raising was painful at 20 degrees on the 
left.  

Measurements of the thighs were 45 centimeters bilaterally.  
The right calf measured 39 centimeters and the left calf 
measured 38 centimeters.  Radiographs were interpreted as 
showing no evidence of significant disc space narrowing.  
There was what appeared to be mild scoliosis with the apex to 
the right at L3, otherwise the lumbar spine radiographs were 
normal.  The diagnosis was HNP, L4-5 with chronic left lower 
extremity radicular symptoms and findings.  

The examiner in the March 2001 QTC examination noted that the 
lumbar spine disability does not involve joint structures but 
does affect the nerves, in that there was an apparent nerve 
root impingement on the left side at L4-05.  Muscle 
involvement to some degree was shown, in that there was 
decreased muscular drive to the extensors of the left foot.  
The severity of the disability was moderate, due to excess 
fatigability and weakness.  This was evident in the limited 
lumbar spine motion and the atrophy of the left calf muscles.  
However, there was no evidence of skin changes on the calf to 
indicate disuse due to the low back disability.  The examiner 
stated that it was clinically plausible that the veteran may 
have some left leg weakness due to atrophy, with repeated use 
of the leg in walking, standing or climbing.

The veteran's disability was described as something that 
would impinge on performing average employment in a civil 
occupation.  However, the veteran was noted to be able to 
work part time as a gymnastics instructor and it was unclear 
why he could not do this full time.  His pain was not shown 
to manifest in movement on any joints.  However, the examiner 
opined that the veteran's functional limitations were of 
carrying up to 20 pounds on an occasional basis, frequently 
lift 10 pounds and could sit, stand or walk up to six hours a 
day, with frequent standing breaks.  


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine. 38 C.F.R. § 
4.71a; Diagnostic Code 5292 (2001).

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disc, and that also result in little intermittent 
relief. 38 C.F.R. § 4.71a; Diagnostic Code 5293 (2001).

A 40 percent evaluation is the maximum schedular evaluation 
for lumbosacral strain found to be severe with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forward motion. 38 C.F.R. § 
4.71a; Diagnostic Code 5295 (2001).

A 50 percent evaluation is the maximum schedular evaluation 
assignable for unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation may be assigned for favorable ankylosis 
of the lumbar spine. 38 C.F.R. § 4.71a; Diagnostic Code 5289 
(2001).

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type). 38 C.F.R. § 4.71a; Diagnostic Code 5286 (2001).

A 60 percent evaluation may be assigned for residuals of a 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of a vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  



In other cases a rating may be assigned with definite motion 
or muscle spasm adding 10 percent for demonstrable deformity 
of a vertebral body. 38 C.F.R. § 4.71a; Diagnostic Code 5285 
(2001).

The United State Court of Appeals for Veterans claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40, 4.45 is warranted. VAOPGCPREC 36-97.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to heeled injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal,

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged,

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of inservice treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.

Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep-penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep-penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, as amended at 43 FR 45349, October 
2, 1978; 62 FR 30238, June 3, 1997)

For Diagnostic Code 5312 for Muscle Group XII for impairment 
of function; dorsiflexion (1) extension of toes; (2) 
stabilization of arch; (3) Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XII (anterior muscles of the leg).  A 10 percent 
evaluation requires moderate injury.  A 20 percent rating 
requires moderately severe injury and a 30 percent evaluation 
requires severe injury. 38 C.F.R. Part 4, Diagnostic Code 
5312 (2001).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the nerve involved, with a maximum equal to 
severe, incomplete. 38 C.F.R. § 4.123.

In addition, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2001).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild; a 20 percent if it is 
moderate; a 40 percent evaluation if it is moderately severe 
or a 60 percent evaluation if it is severe with marked 
muscular atrophy.  A rating of 80 percent is warranted for 
complete paralysis of the sciatic nerve, where the foot 
dangles and drops, with no active movement possible of the 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Pursuant to 38 C.F.R. § 4.14, entitled avoidance of 
pyramiding, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. § 
5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  I

In this case, the veteran was provided with a copy of the 
rating decisions on appeal explaining the RO's decisions in 
his claims and statements of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations.  Further, the Board's remand decision in August 
2000 contained a full discussion of the criteria applicable 
to this claim.  

Additionally, in September 2000, the RO sent the veteran a 
letter advising him as to what evidence he needed to submit 
to the RO and what evidence it would obtain on his behalf.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (addressing VA's obligation to communicate with 
claimants as to evidence development).  In September 2001, 
the veteran wrote the RO stating that he had only received VA 
medical treatment for his lumbar spine disorder, and that 
evidence is of record.  There has been no indication since 
that time that there is any additional evidence pertinent to 
the claim which has not been obtained.

Therefore there is no need to remand this matter for further 
development or for due process consideration under the VCAA 
of 2000.  Thus, VA's duty to notify and assist the veteran 
has been satisfied and there is sufficient evidence of record 
to decide the claim.  Accordingly, there is no need for the 
case to be remanded for the RO to consider it under the 
provisions of the new legislation.  

In any event, any deficiencies in the duties to notify and to 
assist are rendered moot in light of the favorable 
determination of the veteran's appeal as discussed further 
below.


Increased Evaluation

The record shows that the RO has rated the veteran's lumbar 
spine disability as 40 percent disabling under Diagnostic 
Code 5293 for intervertebral disc syndrome.  The RO has also 
considered Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  Because the veteran's disability has 
manifested in neurological and muscle pathology involving the 
left leg, the RO has also considered Diagnostic Code 5312 for 
injury to muscle group XII and Diagnostic Code 8520 for 
paralysis of the sciatic nerve.

The 40 percent rating in effect for the veteran's lumbar 
spine disability is the maximum evaluation under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine, and 
is the maximum evaluation assignable under Diagnostic Code 
5295 for lumbosacral strain.  This rating under 5293 
contemplates severe intervertebral disc syndrome manifested 
by recurring attacks, with intermittent relief.  The next 
higher evaluation under this Code requires the disability to 
be pronounced and manifested by persistent symptoms that are 
compatible with sciatic neuropathy with either (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disc, and that also result in little 
intermittent relief.

Upon review of the evidence, the Board finds that with 
application of reasonable doubt, the veteran's lumbar spine 
disability more closely approximates the criteria for a 60 
percent disability rating under Code 5293.  38 C.F.R. §§ 4.7, 
3.102 (2001).  The VA records, particularly those from 1998 
through 2000, reflect persistent symptoms compatible with 
sciatic neuropathy.  Repeatedly on examinations in June 1999, 
January 2000 and May 2000, findings included diminished light 
touch lateral left leg, with mild diffuse lumbar spine 
tenderness with paravertebral spasm.  

The veteran also repeatedly showed evidence of radiculopathy, 
and had positive straight leg findings noted throughout these 
treatment records.  Treatments such as physical therapy were 
attempted, and were noted in August and September 2000 to be 
of little help in providing relief and the pain was of such 
persistence as to result in psychological manifestations for 
which he is currently service connected.  Finally, the 
findings from the March 2001 QTC reveal the veteran to have 
neurological symptoms involving the left leg that are 
appropriate to the site of the diseased disc.  

Additional Diagnostic Codes for consideration are 5289 and 
5285.  As ankylosis of the lumbar spine is not a clinical 
feature of the service-connected disability of the low back, 
an increased 100 percent evaluation may not be assigned on 
this basis.  The veteran does not have residuals of a 
vertebral fracture, thereby precluding a 100 percent 
evaluation under Diagnostic Code 5285. 

Regarding consideration of separate symptoms, to include 
muscle damage and neurological damage, a 40 percent 
evaluation would be warranted for lumbar spine limitation of 
motion, shown to be severe in the most recent examination.  
Muscle symptoms, shown by the record to be manifested by 
slight atrophy and some weakness, are no more than moderate 
symptoms and would be 10 percent disabling under Code 5312 .  
Neurological symptoms are shown to be consistent with those 
resembling no more than a moderate incomplete paralysis, 
which would be 20 percent disabling under Code 8520.  See 38 
C.F.R. §§ 4.123, 4.124. 4.124a (2001).   When these separate 
evaluations are combined, they would add up to no more than 
60 percent disabling.  38 C.F.R. § 4.25.

In DeLuca v. Brown, 8 Vet. App. 202, the CAVC held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
Diagnostic Codes under which the veteran's disabilities are 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the Diagnostic Codes.  DeLuca, supra.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the CAVC determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40, 4.45, 4.59 
are applicable.  In the instant case, the Board has granted 
the veteran the maximum schedular evaluation assignable under 
Diagnostic Code 5293 for his low back disability.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996). The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO not only provided the 
veteran the criteria for assignment of an extraschedular 
evaluation, it also determined that his lumbar spine 
disability did not interfere in his ability to work.

The CAVC has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The lumbar spine disorder has not required frequent, much 
less any inpatient care.  The veteran has been gainfully 
employed as a gymnastics coach, and while he is currently 
only doing so on a part time basis, the examiner in the March 
2001 QTC could find no reason why he could not do so on a 
full time basis.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his lumbar spine disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased evaluation of 60 percent, but no 
more, for a herniated disc of lumbar spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

